J-S06027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICARDO CAMPOS                             :
                                               :
                       Appellant               :   No. 1690 EDA 2018

              Appeal from the Judgment of Sentence May 3, 2018
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0001461-1993


BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY DUBOW, J.:                                  FILED JUNE 13, 2019

        Appellant, Ricardo Campos, appeals from the May 3, 2018 Judgment of

Sentence, which resentenced him to a term of 30 years and 6 months to life

imprisonment, following his jury conviction for First-Degree Murder and

Possession of an Instrument of Crime (“PIC”)1 for the 1994 shooting death of

David Viera (“Decedent”) when Appellant was 15 years old.               Appellant

challenges the legality of his sentence, asserting that his resentence to a

maximum of life imprisonment is unconstitutional. After careful review, we

affirm.

        A detailed recitation of the procedural and factual history is unnecessary

to our disposition. Briefly, on May 27, 1994, 15-year-old Appellant was at his

sister’s apartment when he shot and killed 17-year-old Decedent, who was his

____________________________________________


1   18 Pa.C.S. §§ 2502(a) and 907, respectively.
J-S06027-19



sister’s boyfriend, after a fight over sharing marijuana. On October 18, 1994,

after a jury trial, the trial court sentenced him to life imprisonment without

parole for his First-Degree Murder conviction. On April 3, 1996, this Court

affirmed the Judgment of Sentence and on September 25, 1996, the

Pennsylvania Supreme Court denied allocatur.

       On February 26, 2016, Appellant filed a pro se Post-Conviction Relief

Act Petition (“PCRA”), his fifth, claiming that his sentence of life imprisonment

without parole was unconstitutional pursuant Miller v. Alabama, 567 U.S.

460, (2012) and Montgomery v. Louisiana, 136 S.Ct. 718, (2016).2

       On September 13, 2017, the PCRA court vacated Appellant’s sentence

and scheduled the matter for a resentencing hearing. At the May 3, 2018

resentencing     hearing,    Appellant     and   the   Commonwealth   reached   an

agreement and proposed a negotiated sentence to the court. After hearing

victim impact testimony and Appellant’s allocution, and reviewing the

Commonwealth’s revised Sentencing Memorandum, the sentencing court

accepted the negotiated sentence recommendation and sentenced Appellant

to 30 years and 6 months to life imprisonment for First-Degree Murder and a

concurrent sentence of 1 to 2 years’ imprisonment for PIC.

____________________________________________


2 In Miller, the U.S. Supreme Court held that it is unconstitutional for state
courts to impose an automatic life sentence without possibility of parole upon
a homicide defendant for a murder committed while the defendant was under
eighteen years old. Miller, 567 U.S. at 470, 479. In Montgomery, the U.S.
Supreme Court held that its decision in Miller, supra, applies retroactively.
Montgomery, 136 S.Ct. at 732, 736.


                                           -2-
J-S06027-19



      On June 1, 2018, Appellant filed a timely pro se Notice of Appeal and

Statement of Errors Complained of on Appeal pursuant to Pa.R.A.P. 1925(b).

The sentencing court appointed counsel to represent Appellant and issued a

Pa.R.A.P. 1925(a) Opinion.

      In his counseled Brief, Appellant raises the following issue for the first

time: “Is it unconstitutional to impose a mandatory lifetime parole tail on all

juvenile lifers being resentenced?” Appellant’s Br. at 3.

      Appellant’s sole issue presents a challenge to the legality of his

sentence.    “A challenge to the legality of a particular sentence may be

reviewed by any court on direct appeal; it need not be preserved in the lower

courts to be reviewable and may even be raised by an appellate court sua

sponte.”    Commonwealth v. Batts, 163 A.3d 410, 434 (Pa. 2017).            Our

standard of review is de novo and our scope of review is plenary. Id. at 435.

      The crux of Appellant’s argument is that his sentence to a mandatory

maximum term of life imprisonment is illegal under Miller. Appellant’s Br. at

16. Specifically, Appellant argues that the sentencing court’s imposition of a

mandatory maximum sentence of life imprisonment violates Miller’s holding

that a juvenile offender should receive an individualized sentence after close

consideration of relevant factors. Id. at 16. Appellant further asserts that

the sentencing court was required to impose not only an individualized

minimum sentence but also an individualized maximum sentence, and that

the imposition of a mandatory maximum sentence of life imprisonment gives




                                     -3-
J-S06027-19



the state parole board “the ability to effectively impose a life-time sentence.”

Id. at 15-16, 19. Appellant’s argument is unavailing.

      Our Supreme Court and this Court have repeatedly rejected the claim

that the imposition of a mandatory maximum sentence of life imprisonment

for a juvenile convicted of First-Degree Murder is illegal. In Commonwealth

v. Batts, 163 A.3d 410 (Pa. 2017) (“Batts II”) our Supreme Court reaffirmed

its holding in Commonwealth v. Batts, 66 A.3d 286 (Pa. 2013) (“Batts I”)

and concluded that juvenile defendants convicted of First-Degree Murder prior

to Miller are subject to a mandatory maximum sentence of life imprisonment.

See Batts II, 163 A.3d at 421, 445. The Batts II court explained the holding

in Batts I as follows:

      We therefore held that juveniles convicted of first-degree murder
      prior to Miller could, after the sentencing court’s evaluation of the
      criteria identified in Miller, be subjected to a sentence of life in
      prison without the possibility of parole. For those defendants for
      whom the sentencing court determines a life-without-parole
      sentence is inappropriate, “it is our determination here that they
      are subject to a mandatory maximum sentence of life
      imprisonment as required by [18 Pa.C.S. 1102(a)], accompanied
      by a minimum sentence determined by the common pleas court
      upon resentencing[.]”

Batts II, 163 A.3d at 421 (quoting Batts I, 66 A.3d at 297) (footnote

omitted).

      In Commonwealth v. Battles, 169 A.3d 1086, 1089 (Pa. Super.

2017), a case directly on point, a resentenced juvenile offender averred that

his sentence of 35 years to life imprisonment was illegal because the

sentencing court failed to impose an individualized maximum sentence under

                                      -4-
J-S06027-19



Miller. This Court held that the sentencing court’s imposition of a mandatory

maximum term of life imprisonment upon resentencing a juvenile defendant

convicted of First-Degree Murder prior to Miller was legal under Batts I and

Batts II. Id. at 1098-1090.

       In Commonwealth v. Sesky, 170 A.3d 1105, 1109 (Pa. Super. 2017),

this Court held that a sentencing court imposed an illegal sentence when it

resentenced a juvenile defendant convicted of First-Degree Murder prior to

Miller to a term of 13 to 26 years’ imprisonment because the court was

required to impose a mandatory maximum sentence of life imprisonment

under Batts II. Most recently, in Commonwealth v. Lehman, 201 A.3d

1279, 1282-83 (Pa. Super. 2019), this Court once again held that the

imposition of a mandatory maximum sentence of life imprisonment on a

resentenced juvenile defendant convicted of First-Degree Murder was legal.

       Accordingly, in light of the prevailing case law, Appellant’s sentence to

a maximum term of life imprisonment is legal. Thus, Appellant is not entitled

to relief.3

       Judgment of Sentence affirmed.


____________________________________________


3 We acknowledge that Appellant cites Songster v. Beard, 210 F.Supp.3d
639 (E.D. Pa. 2016) to support his argument that imposing a mandatory
maximum life sentence on a juvenile is unconstitutional, however, this Court
has recently held that “we do not agree with Songster and hold that it is not
binding authority in Pennsylvania.” Commonwealth v. Olds, 192 A.3d 1188,
1197 n.18 (Pa. Super. 2017) (citing Century Indem. Co. v. OneBeacon Ins.
Co., 173 A.3d 784, 792 n.14 (Pa. Super. 2017) (explaining that decisions of
the federal district courts are not binding on this Court)).

                                           -5-
J-S06027-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/19




                          -6-